WOODLEY, Judge.
This is a companion case to that of Roach v. State, Tex.Cr.App., 261 S.W.2d 847, and the same question is raised as to the sufficiency of the indictment, the allegation being that appellant possessed and had in his control a bomb, without further allegation as to the particular type, kind or nature thereof.
Having concluded that such an indictment is fatally defective because of such omission, this conviction cannot stand.
The judgment is reversed and the prosecution ordered dismissed.